DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55, 59, 61-65, 67, 69-70, 74-75 and 77-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4113230 to Sibinger in view of US Published Application 2018/0236946 to Shen and NZ 501827 to Hubbard.
Regarding claim 53, Sibinger discloses a roof rack load carrying bar comprising: a channel (Fig. 2 – channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1), a cover (5) for said channel extending in said length direction, said cover having a first portion (Fig. 2 – left half of cover 5) and a second portion (Fig. 2 – right half of cover 5) each disposed at least partially over an opening to said channel (Fig. 2), wherein said first portion is disposed entirely forward of said second portion relative to a travel direction of said load carrying bar during use (Fig. 2 – left half of cover 5 is forward of right half of cover 5); and an airflow regulating pattern (6) disposed adjacent to said first portion of said cover (Fig. 2), wherein said airflow regulating pattern comprises at least two raised rib portions on said cover offset from each other in said length direction (Figs. 1, 3-4), wherein two adjacent raised rib portions (“adjacent rib portions” as used here is taken to mean immediately adjacent ribs with no other ribs between them) are separated by a separation distance in said length direction (Figs. 1, 3-4) and has a portion width measured in said length direction (Figs. 1, 3-4).  Sibinger fails to disclose the airflow regulating pattern being on the first portion of the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow regulating patterns in the cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the front of the cover larger and attaching the cover to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In the combination, the airflow regulating pattern is disposed only on the first portion of the cover.  It would have also been obvious to one of ordinary skill to have formed Sibinger’s cover in two separate parts as disclosed in Shen (see Fig. 5) to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to the travel direction (see Fig. 1).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title, for example).
Regarding claim 54, the combination from claim 53 discloses wherein said airflow regulating pattern extends along at least 80% of a load carrying bar length in said length direction (see Sibinger Fig. 1, which shows the airflow pattern extending as claimed).  To the extent there is any doubt, Shen discloses airflow ribs extending along greater than 80% of the bar length as claimed.  It would have been obvious to one of ordinary skill to have extended the pattern along the entire horizontal straight bar in the combination because doing so only involves a simple substitution of one known, equivalent pattern length for another to obtain predictable results.  Further, using a pattern over more of the bar would provide a more uniform appearance to the bar and would allow the pattern to affect more of the airflow travelling over the roof bar.
Regarding claim 55, the combination from claim 53 discloses wherein said airflow regulating pattern is a reoccurring pattern in said length direction (Sibinger Fig. 1).
Regarding claim 59, the combination from claim 53 discloses wherein at least one of said at least two rib portions has a rib height from 0.3 to 2 mm (Hubbard - page 3, line 16 of English translation).
Regarding claim 61, the combination from claim 53 discloses wherein at least one of said at least two raised rib portions is configured as a distinct raised rib portion with an angle between a surface onto which said at least one rib portion is located and a side wall of said rib portion which is at least 90 degrees (Hubbard Fig. 2).
Regarding claim 62, the combination from claim 53 discloses wherein at least one of said at least two raised rib portions is configured as a distinct raised rib portion with an angle between a surface onto which said at least one rib portion is located and a side wall of said rib portion which is from 90 to 120 degrees (Hubbard Fig. 2).
Regarding claim 63, the combination from claim 53 discloses wherein at least one of said at least two raised rib portions is configured as a distinct raised rib portion with an angle between a surface onto which said at least one rib portion is located and a side wall of said rib portion which is from 90 to 140 degrees (Hubbard Fig. 2).
Regarding claim 64, the combination from claim 53 discloses wherein said airflow regulating pattern is located adjacent to an edge of said load carrying bar (the pattern is adjacent to the leading edge of the bar).
Regarding claim 65, Sibinger discloses a roof rack load carrying bar comprising: a channel (Fig. 2 – channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1), a cover (5) disposed at least partially over said channel and extending in said length direction; and an airflow regulating pattern (6) consisting of a single row of raised rib portions.  Sibinger fails to disclose a first cover and a second cover.  However, Shen discloses a carrier bar including a channel, a first cover (front portion of 2 – Fig. 5) and a second cover (rear portion of 2 – Fig. 5) each disposed at least partially over an opening to said channel and extending in said length direction (Fig. 5).  It would have been obvious to one of ordinary skill to have formed Sibinger’s cover in two parts to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  Sibinger fails to disclose the airflow regulating pattern being on the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow patterns in the first cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the cover larger and attaching the cover to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the first portion of the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In the combination, the airflow regulating pattern is disposed on said first cover, wherein said raised rib portions are offset from each other in said length direction, wherein adjacent raised rib portions are separated by a separation distance in said length direction and has a portion width measured in said length direction (Sibinger Figs. 1, 3-4).  The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to a travel direction of said load carrying bar during use (see Fig. 1).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title).
Regarding claim 67, the combination from claim 65 discloses wherein said first cover is disposed forward of said second cover relative to said travel direction of said load carrying bar during use (see Sibinger Fig. 2 – first cover would be to the left and second cover would be to the right), and wherein said single row of raised rib portions is disposed on said first cover at a leading edge of said first cover (see position of pattern in Sibinger Fig. 2).
Regarding claim 69, the combination from claim 65 discloses wherein at least one of said raised rib portions is a V-shaped rib portion with a tip of said V-shape pointing in said travel direction (see figure in Hubbard).
Regarding claim 70, Sibinger discloses a roof rack load carrying bar comprising: a channel (channel below 5) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function), said channel extending at least partly in a length direction of said load carrying bar (Fig. 1); a cover (5) for said channel extending in said length direction, and an airflow regulating pattern (6), wherein said airflow regulating pattern comprises at least two raised rib portions offset from each other in said length direction (Fig. 3), wherein two adjacent raised rib portions are separated by a separation distance in said length direction, and has a portion width measured in said length direction (Fig. 3).  Sibinger fails to disclose the airflow regulating pattern being on the cover (the airflow strip and the cover are separate).  However, Shen discloses including airflow patterns in the cover (Fig. 5 - see raised ribs extending longitudinally) and also discloses making the cover larger and attaching it to the carrier bar via a similar attachment to that in Sibinger’s airflow strip (see 9 in Sibinger and 211 in Shen).  It would have been obvious to one of ordinary skill to have made the airflow regulating strip and the cover in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It would have also been obvious to one of ordinary skill to have formed Sibinger’s cover in two parts as disclosed in Shen (see Fig. 5) to allow for positioning attachments within the channel, as taught by Shen (Fig. 5).  The combination fails to disclose diagonal ribs.  However, Hubbard discloses a carrier bar that includes airflow regulating ribs that are diagonally arranged with respect to a travel direction of said load carrying bar (see Fig. 1).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in the combination because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in reducing wind noise, as taught by Hubbard (see title).  The combination fails to disclose the cover and the airflow regulating pattern being at least partly forward of the channel (see Fig. 2 in Sibinger, in which the cover and airflow pattern are aligned with the front of the channel).  However, Shen discloses using a rectangular shaped crossbar channel (112 - Fig. 5) and positioning the cover and airflow pattern at least partly forward of the channel (Fig. 5).  It would have been obvious to one of ordinary skill to have used Shen’s crossbar cross section in the combination because it would only involve a simple substitution of one known, equivalent crossbar cross section for another to obtain predictable results.  In the combination, the front of the cover and the front of the airflow pattern (which would be at the front of the cover – Sibinger Fig. 2) would be at least partly forward of the channel (see position of cover relative to channel in Shen Fig. 5).  
Regarding claim 74, the combination from claim 53 discloses wherein said airflow regulating pattern is disposed at a leading edge of said first portion (see position of 6 in Sibinger Fig. 2).
Regarding claim 75, the combination from claim 53 fails to disclose the airflow regulating pattern being at least partly forward of the channel (see Fig. 2 in Sibinger, in which the cover and airflow pattern are aligned with the front of the channel).  However, Shen discloses using a rectangular shaped crossbar channel (112 - Fig. 5) and positioning the cover and airflow pattern at least partly forward of the channel (Fig. 5).  It would have been obvious to one of ordinary skill to have used Shen’s crossbar cross section in the combination because it would only involve a simple substitution of one known, equivalent crossbar cross section for another to obtain predictable results.  In the combination, the front of the airflow pattern (which would be at the front of the cover – Sibinger Fig. 2) would be at least partly forward of the channel (see position of front of cover relative to channel in Shen Fig. 5).  
Regarding claim 77, the combination from claim 65 discloses wherein said first cover is disposed forward of said second cover relative to said travel direction of said load carrying bar during use (see position of covers in Shen Fig. 5).
Regarding claim 78, the combination from claim 53 discloses wherein said first portion and said second portion are formed as separate components (Shen Fig. 5).  
Regarding claim 79, the combination from claim 53 fails to disclose the claimed material.  However, Shen discloses a cover formed of rubber (para. 0018).  It would have been obvious to one of ordinary skill to have used rubber for the cover because doing so only involves choosing from a finite number of predictable materials to use in a crossbar cover.
Regarding claim 80, the combination from claim 53 discloses wherein said airflow pattern is formed by placing said at least two raised rib portions on said cover (Sibinger/Shen).
Regarding claim 81, the combination from claim 65 discloses the single row of raised rib portions being disposed on said first cover (Sibinger/Shen).  The combination fails to disclose the first cover and the raised ribs being at least partly forward of the channel (see Fig. 2 in Sibinger, in which the cover and airflow pattern are aligned with the front of the channel).  However, Shen discloses using a rectangular shaped crossbar channel (112 - Fig. 5) and positioning the cover and airflow pattern at least partly forward of the channel (Fig. 5).  It would have been obvious to one of ordinary skill to have used Shen’s crossbar cross section in the combination because it would only involve a simple substitution of one known, equivalent crossbar cross section for another to obtain predictable results.  In the combination, the front of the cover and the front of the row of raised ribs (which would be at the front of the cover – Sibinger Fig. 2) would be at least partly forward of the channel (see position of cover relative to channel in Shen Fig. 5).  The combination fails to disclose the claimed material.  However, Shen discloses a cover formed of rubber (para. 0018).  It would have been obvious to one of ordinary skill to have used rubber for the cover because doing so only involves choosing from a finite number of predictable materials to use in a crossbar cover.
Claims 56-58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of US Published Application 2003/0026008 to Tanaka.
Regarding claims 56-58, the combination from claim 53 fails to disclose the claimed size of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in width (para. 0027).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm width because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The size of the ribs would be a result effective variable because varying the rib size would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Hubbard, see title for example).  Finally, using the rib size disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib sizes to use.
Regarding claim 60, the combination from claim 53 fails to disclose the claimed height of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in height (para. 0035).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm height because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The height of the ribs would be a result effective variable because varying the height would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Hubbard, see title for example).  Finally, using the rib height disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib heights to use.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of US Published Application 2016/0082892 to Ferman.  
Regarding claim 66, the combination from claim 65 discloses wherein a trailing edge of said first cover is configured to contact a leading edge of said second cover over said channel (Shen Figs. 1-2).  To the extent the contact is in doubt, Ferman discloses a two part cover in which the two parts contact each other (Fig. 2).  It would have been obvious to one of ordinary skill to have made the two covers contact each other to minimize the wind resistance and noise of the cross bar.
Claims 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of Poulet.
Regarding claims 72-73, the combination from claim 70 fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Sibinger – see page 2 of English abstract, for example; Poulet - see title, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibinger, Shen and Hubbard, further in view of Poulet.
Regarding claim 76, the combination from claim 65 fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and/or wind resistance is desirable (Sibinger – see page 2 of English abstract, for example; Poulet - see title, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that Hubbard refers to the airflow elements as faces (page 8), regardless of what Hubbard has called them, they are small upward projections that would be within the broadest reasonable interpretation of “raised rib portions”. 
As to applicant’s new claim language and new claims (pages 9-10), see the rejections above, which describe where each element is shown in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734